UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2017 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file no. 1-11107 FRANKLIN COVEY CO. (Exact name of registrant as specified in its charter) Utah (State of incorporation) 87-0401551 (I.R.S. employer identification number) 2200 West Parkway Boulevard Salt Lake City, Utah (Address of principal executive offices) 84119-2099 (I.R.S. employer identification number) Registrant’s telephone number, Including area code (801) 817-1776 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 13,823,659 shares of Common Stock as of March 31, 2017 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRANKLIN COVEY CO. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per-share amounts) February 28, August 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $2,117 and $1,579 Receivable from related party Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Long-term receivable from related party Other long-term assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current portion of financing obligation $ $ Current portion of term notes payable Accounts payable Income taxes payable - 4 Deferred revenue Accrued liabilities Total current liabilities Financing obligation, less current portion Term notes payable, less current portion Other liabilities Deferred income tax liabilities Total liabilities Shareholders’ equity: Common stock, $.05 par value; 40,000 shares authorized, 27,056 shares issued Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock at cost, 13,295 shares and 13,332 shares ) ) Total shareholders’ equity $ $ See notes to condensed consolidated financial statements 2 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per-share amounts) Quarter Ended Two Quarters Ended February 28, February 27, February 28, February 27, (unaudited) (unaudited) Net sales: Training and consulting services $ Products Leasing Cost of sales: Training and consulting services Products Leasing Gross profit Selling, general, and administrative Contract termination costs - - Restructuring costs - - Depreciation Amortization Income (loss) from operations ) ) ) Interest income 83 Interest expense ) Income (loss) before income taxes ) ) ) Income tax benefit (provision) ) Net income (loss) $ ) $ ) $ ) $ Net income (loss) per share: Basic and diluted $ ) $ ) $ ) $ Weighted average number of common shares: Basic Diluted COMPREHENSIVE INCOME (LOSS) Net income (loss) $ ) $ ) $ ) $ Foreign currency translation adjustments, net of income tax benefit (provision) of $(9), $(120), $333, and $(68) 16 ) Comprehensive income (loss) $ ) $ ) $ ) $ See notes to condensed consolidated financial statements 3 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Two Quarters Ended February 28, February 27, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Amortization of capitalized curriculum costs Deferred income taxes ) 60 Increase (reduction) to estimated earn out liability ) Changes in assets and liabilities: Decrease in accounts receivable, net Decrease (increase) in inventories ) Decrease in receivable from related party Increase in prepaid expenses and other assets ) ) Decrease in accounts payable and accrued liabilities ) ) Increase (decrease) in deferred revenue ) Increase in income taxes payable/receivable ) ) Decrease in other long-term liabilities 11 51 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Curriculum development costs ) ) Net cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from term notes payable financing Principal payments on term notes payable ) ) Principal payments on financing obligation ) ) Purchases of common stock for treasury ) ) Proceeds from sales of common stock held in treasury Net cash provided by (used for) financing activities ) Effect of foreign currency exchange rates on cash and cash equivalents ) 18 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Cash paid for interest Non-cash investing and financing activities: Purchases of property and equipment financed by accounts payable $ $ See notes to condensed consolidated financial statements 4 FRANKLIN COVEY CO. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BASIS OF PRESENTATION General Franklin Covey Co. (hereafter referred to as us, we, our, or the Company) is a global company focused on individual and organizational performance improvement.Our mission is to “enable greatness in people and organizations everywhere,” and our employees worldwide are organized to help individuals and organizations achieve sustained superior performance through changes in human behavior.Our expertise extends to seven crucial areas: Leadership, Execution, Productivity, Trust, Sales Performance, Customer Loyalty, and Educational improvement.We believe that our clients are able to utilize our content to create cultures whose hallmarks are high-performing, collaborative individuals, led by effective, trust-building leaders who execute with excellence and deliver measurably improved results for all of their key stakeholders. In the training and consulting marketplace, we believe there are four important characteristics that distinguish us from our competitors. 1. World Class Content – Our content is principle centered and based on natural laws of human behavior and effectiveness.When our content is applied consistently in an organization, we believe the culture of that organization will change to enable the organization to achieve their own great purposes.Our content is designed to build new skillsets, establish new mindsets, and provide enabling toolsets to our clients. 2. Breadth and Scalability of Delivery Options – We have a wide range of content delivery options, including: the All Access Pass and other intellectual property licenses, on-site training, training led through certified facilitators, on-line learning, blended learning, and organization-wide transformational processes, including consulting and coaching. 3. Global Capability – We have sales professionals in the United States and Canada who serve clients in the private sector and in governmental organizations; wholly owned subsidiaries in Australia, China, Japan, and the United Kingdom; and we contract with licensee partners who deliver our content and provide services in over 150 other countries and territories around the world. 4. Transformational Impact and Reach – We are committed to, and measure ourselves by, our clients’ achievement of transformational results. We have some of the best-known offerings in the training industry, including a suite of individual-effectiveness and leadership-development training content based on the best-selling books, The 7 Habits of Highly Effective People, The Speed of Trust, and The 4 Disciplines of Execution, and proprietary content in the areas of Execution, Sales Performance, Productivity, Customer Loyalty, and Educational improvement.Our offerings are described in further detail at www.franklincovey.com. The accompanying unaudited condensed consolidated financial statements reflect, in the opinion of management, all adjustments (consisting of normal recurring accruals) necessary to present fairly 5 the financial position and results of operations of the Company as of the dates and for the periods indicated.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to Securities and Exchange Commission (SEC) rules and regulations.The information included in this quarterly report on Form 10-Q should be read in conjunction with the consolidated financial statements and related notes included in our annual report on Form 10-K for the fiscal year ended August 31, 2016. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the dates of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. On January 20, 2017, our Board of Directors approved a change to our fiscal quarter ending dates from a modified 52/53-week calendar in which quarterly periods ended on different dates from year to year, to the last day of the calendar month in each quarter.Beginning with the second quarter of fiscal 2017, the Company’s fiscal quarter ending dates will be November 30, February 28 (or February 29 in leap years), and May 31, rather than on February 25, 2017 and May 27, 2017 as previously announced for the end of the second and third quarters of fiscal 2017.The Company’s fiscal year end will remain unchanged at August 31 of each year. The results of operations for the quarter and two quarters ended February 28, 2017 are not necessarily indicative of results expected for the entire fiscal year ending August 31, 2017, or for any future periods. Fair Value of Financial Instruments and NinetyFive 5 Earn Out Payments At February 28, 2017, the carrying value of our financial instruments approximated their fair values.The fair value of the contingent earn out payment liability from the acquisition of Ninety-Five 5, LLC (NinetyFive 5) in a prior period is considered a “level 3” measurement because we estimate projected earnings during the measurement period utilizing various potential pay-out scenarios.There have been no significant changes in our valuation process from the disclosures as of August 31, 2016.The fair value of this liability was reduced to zero at February 28, 2017, based on the projected earnings of the Sales Performance practice during the remainder of the measurement period.For the quarter ended February 28, 2017, we reversed $0.9 million of expense related to the expected earn out obligation compared with $1.2 million of additional expense in the second quarter of fiscal 2016.We reversed a total of $1.9 million of expense during the two quarters ended February 28, 2017, compared with $1.6 million of additional expense in the first half of the prior year.Adjustments to the fair value of the contingent earn out liability are included in selling, general, and administrative expense in the accompanying condensed consolidated statements of operations. Accounting Pronouncements Issued Not Yet Adopted On May 28, 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-09, Revenue from Contracts with Customers.This new standard was issued in conjunction with the International Accounting Standards Board (IASB) and is designed to create a single, principles-based process by which all businesses calculate revenue.The new standard replaces numerous individual, industry-specific revenue rules found in U.S. generally accepted accounting principles and is required to be adopted in fiscal years beginning after December 15, 2017 and for interim periods therein.The new standard may be applied using the “full retrospective” or “modified retrospective” approach.We are currently in the process of evaluating our various revenue streams to determine the impact of adopting ASU No. 2014-09.We currently 6 believe that the adoption of ASU No. 2014-09 will not significantly change the recognition of revenues associated with the delivery of onsite presentations and facilitator material sales.However, the recognition of revenues associated with intellectual property licenses, such as our All Access Pass, and other revenue streams may be impacted by the new standard.As of February 28, 2017, we have not yet determined the method of adoption nor the full impact that ASU No. 2014-09 will have on our reported revenue or results of operations. In April 2016, the FASB issued ASU 2016-10, Revenue from Contracts with Customers (Topic 606) - Identifying Performance Obligations and Licensing.The guidance in ASU 2016-10 clarifies aspects of Topic 606 related to identifying performance obligations and the licensing implementation guidance, while retaining the related core principles for those areas.The effective date and transition requirements for ASU 2016-10 are the same as the effective date and transition requirements for Topic 606 (ASU 2014-09) discussed above.As of February 28, 2017, we have not yet determined the full impact that ASU No. 2016-10 will have on our reported revenue or results of operations. On February 25, 2016, the FASB issued ASU No. 2016-02, Leases.The new lease accounting standard is the result of a collaborative effort with the IASB (similar to the new revenue standard described above), although some differences remain between the two standards.This new standard will affect all entities that lease assets and will require lessees to recognize a lease liability and a right-of-use asset for all leases (except for short-term leases that have a duration of less than one year) as of the date on which the lessor makes the underlying asset available to the lessee.For lessors, accounting for leases is substantially the same as in prior periods.For public companies, the new lease standard is effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years.Early adoption is permitted for all entities.For leases existing at, or entered into after, the beginning of the earliest comparative period presented in the financial statements, lessees and lessors must apply a modified retrospective transition approach.While we expect the adoption of this new standard will increase reported assets and liabilities, as of February 28, 2017, we have not yet determined the full impact that the adoption of ASU 2016-02 will have on our financial statements. In March 2016, the FASB issued ASU 2016-09, Compensation - Stock Compensation (Topic 718) - Improvements to Employee Share-Based Payment Accounting.The guidance in ASU 2016-09 simplifies several aspects of the accounting for stock-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification of items on the statement of cash flows.ASU 2016-09 is effective for public companies’ annual periods, including interim periods within those fiscal years, beginning after December 15, 2016.Early adoption is permitted subject to certain requirements, and the method of application (i.e., retrospective, modified retrospective or prospective) depends on the transaction area that is being amended.Following adoption, the primary impact on our consolidated financial statements will be the recognition of excess tax benefits in the provision for income taxes rather than additional paid-in capital, which will likely result in increased volatility in the reported amounts of income tax expense and net income.As of February 28, 2017, we have not completed our evaluation of the impact of ASU 2016-09 on our results of operations or cash flows. In January 2017, the FASB issued ASU 2017-04, Intangibles—Goodwill and Other:Simplifying the Test for Goodwill Impairment.This guidance simplifies the subsequent measurement of goodwill and eliminates the two-step goodwill impairment test.Under the new guidance, an annual or interim goodwill impairment test is performed by comparing the fair value of a reporting unit with its carrying amount, and an impairment charge is recognized for the amount by which the carrying amount exceeds the reporting unit’s fair value.The amendments also eliminate the requirements for any reporting unit with a zero or negative carrying amount to perform a qualitative assessment and two-step goodwill impairment test.The ASU is effective prospectively for fiscal years and interim periods within those years beginning after December 15, 2019.Early adoption is permitted for interim or annual goodwill impairment tests performed on testing dates after January 1, 2017.As of February 28, 2017, we have not completed our evaluation of the provisions of ASU 2017-04 and its impact on our consolidated financial statements. 7 NOTE 2 – INVENTORIES Inventories are stated at the lower of cost or market, cost being determined using the first-in, first-out method, and were comprised of the following (in thousands): February 28, August 31, Finished goods $ $ Raw materials 15 40 $ $ NOTE 3 – TERM LOANS PAYABLE On September 1, 2016, we obtained a $5.0 million term loan (the Term Loan) from the lender on our amended and restated secured credit agreement (the Secured Credit Agreement).Consistent with a $15.0 million term loan obtained in fiscal 2016, this Term Loan has an effective interest rate of LIBOR plus 1.85% per annum.Interest is payable monthly and principal payments of $312,500 are due and payable on the first day of each January, April, July, and October until August 2019.The remaining $1.25 million of principal due at the Term Loan maturity date may be repaid or converted into another term loan.The proceeds from the Term Loan may be used for general corporate purposes and the Term Loan may be repaid sooner than August 2019 at our discretion.Principal payments through the remainder of fiscal 2017 and by fiscal year through the maturity dates of our term loans payable are as follows (in thousands): YEAR ENDING AUGUST 31, Amount $ $ The terms of our Secured Credit Agreement state that each additional term loan we obtain reduces the amount available to borrow on the revolving line of credit facility.Accordingly, at February 28, 2017, we may borrow up to $35.0 million on our revolving line of credit. On February 28, 2017, we entered into the Sixth Modification Agreement to our Secured Credit Agreement.The primary purpose of the Sixth Modification Agreement is to adjust the definition of the fixed charge coverage ratio to include 85% of the change in our deferred revenue during the measurement period in calculated earnings before interest, taxes, depreciation, amortization, and rent expense (EBITDAR).The Sixth Modification Agreement is designed to accommodate the changes in our financial statements and business operations resulting from the introduction of the All Access Pass and the deferral of significant amounts of revenue over the lives of the underlying contracts. NOTE 4 – CONTRACT TERMINATION COSTS We entered into a new 10-year license agreement for Education practice content in a foreign country, with minimum required royalties payable to us totaling $16.3 million (at current exchange rates) over the life of the arrangement.Under a previously existing profit-sharing agreement, we 8 would have been obligated to pay one-third of the new minimum royalty stream, or $5.4 million, plus one-third of any royalties in excess of the contractual minimums to the licensee that owns the rights for that country.For a $1.5 million payment, we terminated the previously existing profit-sharing agreement and we will not owe any further payments to the international licensee.Based on the guidance for contract termination costs, we expensed the $1.5 million payment during the quarter. NOTE 5 – STOCK-BASED COMPENSATION The cost of our stock-based compensation plans is included in selling, general, and administrative expenses in the accompanying condensed consolidated statements of operations.The total cost of our stock-based compensation plans was as follows for the periods presented (in thousands): Quarter Ended Two Quarters Ended February 28, February 27, February 28, February 27, Performance awards $ Unvested share awards Employee stock purchase plan 33 32 56 58 Fully-vested share awards 15 - 15 - $ During the quarter and two quarters ended February 28, 2017, we issued 124,304 shares and 137,843 shares, respectively, of our common stock to employees for stock-based compensation awards.The following is a description of the developments in our stock-based compensation plans during the quarter ended February 28, 2017. Performance Awards On October 18, 2016, the Organization and Compensation Committee (the Compensation Committee) of the Board of Directors granted new performance-based awards for our executive officers and members of senior management.A total of 183,381 shares may be earned by the participants based on six individual vesting conditions that are divided into two performance measures, trailing four-quarter adjusted earnings before interest, taxes, depreciation, and amortization (Adjusted EBITDA) and trailing four-quarter gross All Access Pass (AAP) sales as shown below. Adjusted EBITDA Gross AAP Sales Award Award Goal Number of Tranche Goal Number of Tranche (thousands) Shares Status (thousands) Shares Status $ not vested $ target achieved not vested target achieved not vested not vested The fiscal 2017 long-term performance awards have a maximum life of six years and compensation expense is recognized as we determine it is probable that the shares will vest.Adjustments to compensation expense to reflect the timing of and the number of shares expected to be awarded will be made on a cumulative basis at the date of the adjustment.During the quarter ended February 28, 2017, the award targets were achieved for the first two gross AAP sales tranches.Subject to Compensation Committee approval, these tranches award a total of 36,676 shares of common stock to the participants.These shares are expected to be distributed during the third quarter of fiscal 2017. 9 In fiscal 2016, we introduced the All Access Pass, which allows our clients to access our intellectual property through an electronic portal.Based on guidance for multiple-element revenue arrangements, we defer a significant portion of AAP sales over the life of the client’s contract.Accordingly, sales of the All Access Pass have significantly impacted our financial results since the second quarter of fiscal 2016.On October 18, 2016, the Compensation Committee approved a modification to the fiscal 2012 through fiscal 2016 performance awards to include the change in deferred revenue, less certain costs,in Adjusted EBITDA in the vesting calculations.Our share price on October 18, 2016 was less than the share prices used to recognize stock-based compensation expense on the fiscal 2012 through fiscal 2016 performance awards and no incremental stock-based compensation expense was recognized from this modification. Compensation expense recognized during the quarter and two quarters ended February 28, 2017, for performance awards includes expense related to awards granted in previous periods for which the performance conditions are probable of being achieved. Unvested Share Awards Our annual unvested share award granted to non-employee members of the Board of Directors is administered under the terms of the 2015 Omnibus Incentive Plan, and is designed to provide our non-employee directors, who are not eligible to participate in our employee stock purchase plan, an opportunity to obtain an interest in the Company through the acquisition of shares of our common stock.The annual unvested award is granted in January (following the annual shareholders’ meeting) of each year.For the fiscal 2017 award, each eligible director received a whole-share grant equal to $75,000 with a one-year vesting period.Our unvested share activity during the two quarters ended February 28, 2017 consisted of the following: Weighted-Average Grant Date Number of Fair Value Shares Per Share Unvested stock awards at August 31, 2016 $ Granted Forfeited - - Vested ) Unvested stock awards at February 28, 2017 $ At February 28, 2017, there was approximately $0.4 million of unrecognized compensation expense associated with the fiscal 2017 Board of Director unvested share award. Stock Options Stock option activity for the two quarters ended February 28, 2017 was as follows: 10 Weighted Avg. Exercise Number of Price Per Stock Options Share Outstanding at August 31, 2016 $ Granted - - Exercised ) Forfeited - - Outstanding at February 28, 2017 $ Options vested and exercisable at February 28, 2017 $ During the quarter ended February 28, 2017, our Chief Executive Officer (CEO) exercised 62,500 options on a “net” basis and received 30,079 shares of the Company’s common stock with an aggregate intrinsic value of $0.5 million.The shares received by the CEO were reduced by 10,021 shares, which were withheld for minimum statutory taxes. Employee Stock Purchase Plan We have an employee stock purchase plan (ESPP) that offers qualified employees the opportunity to purchase shares of our common stock at a price equal to 85 percent of the average fair market value of our common stock on the last trading day of each fiscal quarter.During the quarter and two quarters ended February 28, 2017, we issued 7,238 shares and 18,281 shares of our common stock to participants in the ESPP. 11 NOTE 6 – EARNINGS PER SHARE The following is a reconciliation from basic earnings per share (EPS) to diluted EPS (in thousands, except per-share amounts). Quarter Ended Two Quarters Ended February 28, February 27, February 28, February 27, Numerator for basic and diluted earnings per share: Net income (loss) $ ) $ ) $ ) $ Denominator for basic and diluted earnings per share: Basic weighted average shares outstanding Effect of dilutive securities: Stock options and other stock-based awards - - - Diluted weighted average shares outstanding EPS Calculations: Net income (loss) per share: Basic and diluted $ ) $ ) $ ) $ Since we incurred a net loss for the quarter and two quarters ended February 28, 2017, no potentially dilutive securities are included in the calculation of diluted earnings per share because such effect would be anti-dilutive.The number of dilutive stock options and other stock-based awards for the quarter ended February 28, 2017 would have been approximately 200,000 shares.Other securities, including performance stock-based compensation instruments, may have a dilutive effect upon our EPS calculation in future periods if we achieve specified targets. NOTE 7 – SEGMENT INFORMATION Our sales are primarily comprised of training and consulting services, and related products.Our internal reporting structure is comprised of four operating divisions and a corporate services group.The operating divisions were determined to be reportable segments under the applicable accounting guidance.The following is a brief description of our reportable segments: · Direct Offices – This division includes our sales personnel that serve the United States and Canada; our international sales offices located in Japan, China, the United Kingdom, and Australia; and our public program operations. · Strategic Markets – This division includes our Government Services office, Global 50 group (focused on sales to large multinational organizations), Sales Performance practice, and our Customer Loyalty practice. · Education Practice – This division includes our domestic and international Education practice operations, which are focused on sales to educational institutions. 12 · International Licensees – This division is primarily comprised of our international licensees’ royalty revenues. · Corporate and Other – Our corporate and other information includes leasing operations, shipping and handling revenues, book and audio sales, and certain corporate administrative expenses. We determined that the Company’s chief operating decision maker is the CEO, and the primary measurement tool used in business unit performance analysis is Adjusted EBITDA, which may not be calculated as similarly titled amounts disclosed by other companies.For reporting purposes, our consolidated Adjusted EBITDA can be calculated as our income or loss from operations excluding stock-based compensation, restructuring charges, depreciation expense, amortization expense, and certain other charges such as impaired asset charges and adjustments for changes in the fair value of contingent earn out liabilities from previous business acquisitions. Our operations are not capital intensive and we do not own any manufacturing facilities or equipment.Accordingly, we do not allocate assets to the divisions for analysis purposes.Interest expense and interest income are primarily generated at the corporate level and are not allocated.Income taxes are likewise calculated and paid on a corporate level (except for entities that operate in foreign jurisdictions) and are not allocated for analysis purposes. We account for the following segment information on the same basis as the accompanying condensed consolidated financial statements (in thousands). 13 Sales to Quarter Ended External Adjusted February 28, 2017 Customers Gross Profit EBITDA Direct offices $ $ $ Strategic markets ) Education practice ) International licensees Total Corporate and eliminations ) Consolidated $ $ $ ) Quarter Ended February 27, 2016 Direct offices $ $ $ Strategic markets Education practice ) International licensees Total Corporate and eliminations ) Consolidated $ $ $ Two Quarters Ended February 28, 2017 Direct offices $ $ $ Strategic markets ) Education practice ) International licensees Total Corporate and eliminations ) Consolidated $ $ $ ) Two Quarters Ended February 27, 2016 Direct offices $ $ $ Strategic markets Education practice ) International licensees Total Corporate and eliminations ) Consolidated $ $ $ 14 A reconciliation of our consolidated Adjusted EBITDA to consolidated net income (loss) is provided below (in thousands). Quarter Ended Two Quarters Ended February 28, February 27, February 28, February 27, Enterprise Adjusted EBITDA $ Corporate expenses ) Consolidated Adjusted EBITDA ) ) Stock-based compensation expense ) Contract termination costs ) - ) - Reduction (increase) to contingent earn out liability ) ) Restructuring costs - ) - ) China office start-up costs ) - ) - Other expenses ) Depreciation ) Amortization ) Income (loss) from operations ) ) ) Interest income 83 Interest expense ) Income (loss) before income taxes ) ) ) Income tax benefit (provision) ) Net income (loss) $ ) $ ) $ ) $ NOTE 8 – INVESTMENT IN FC ORGANIZATIONAL PRODUCTS We own a 19.5 percent interest in FC Organizational Products (FCOP), an entity that purchased substantially all of our consumer solution business unit assets in fiscal 2008 for the purpose of expanding the sales of planners and related organizational products under a comprehensive licensing agreement.Due to significant operating losses incurred after the establishment of FCOP, we reconsidered whether FCOP was a variable interest entity as defined under FASC 810, and determined that FCOP was a variable interest entity.We further determined that we are not the primary beneficiary of FCOP because we do not have the ability to direct the activities that most significantly impact FCOP’s economic performance, which primarily consist of the day-to-day sale of planning products and related accessories, and we do not have an obligation to absorb losses or the right to receive benefits from FCOP that could potentially be significant.Our voting rights and management board representation approximate our ownership interest and we are unable to exercise control through voting interests or through other means. We account for our investment in FCOP using the equity method of accounting.However, we have not recorded our share of FCOP’s losses in the accompanying condensed consolidated statements of operations because we have impaired and written off investment balances in previous periods, as defined within the applicable accounting guidance, in excess of our share of FCOP’s losses through February 28, 2017. Our primary exposure related to FCOP is from amounts owed to us by FCOP.We receive reimbursement from FCOP for certain operating costs and rental payments for the office space that FCOP occupies. The operations of FCOP are primarily financed by the sale of planning products and accessories in the normal course of business.The majority of FCOP’s sales and cash flows are seasonal and occur between October and January.Accordingly, we generally receive payment on outstanding receivables during our second and third quarters of each fiscal year.At February 28, 2017, we had $3.0 million (net of $0.7 million discount) receivable from FCOP, compared with $3.2 million (net of $0.8 million discount) receivable at August 31, 2016.These receivables are classified as components of current and long-term assets in our condensed consolidated balance sheets based on expected payment dates.The long-term receivables have been discounted using a rate of 15 percent. During the quarter ended February 28, 2017, we received $0.7 million of cash from FCOP.Subsequent to February 28, 2017, we received an additional $1.4 million of cash from FCOP. 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s discussion and analysis contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements are based upon management’s current expectations and are subject to various uncertainties and changes in circumstances.Important factors that could cause actual results to differ materially from those described in forward-looking statements are set forth below under the heading “Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995.” We suggest that the following discussion and analysis be read in conjunction with the Consolidated Financial Statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations included in our Annual Report on Form 10-K for the year ended August 31, 2016. RESULTS OF OPERATIONS Overview The second quarter of our fiscal year includes the months of December, January, and February.Our second quarter of fiscal 2017 ended on February 28, 2017, and the second quarter of the prior year ended on February 27, 2016.On January 20, 2017, our Board of Directors approved a change to our fiscal quarter ending dates from a modified 52/53-week calendar, in which quarterly periods ended on different dates from year to year, to the last day of the calendar month in each quarter.The change was made to improve comparability between fiscal periods, especially for sales and expected renewals of All Access Pass subscriptions.Beginning with the second quarter of fiscal 2017, our fiscal quarter ending dates will be November 30, February 28 (or February 29 in leap years), and May 31, rather than on February 25, 2017 and May 27, 2017 as previously announced for the end of the second and third quarters of fiscal 2017.Our fiscal year end will remain unchanged at August 31 of each year.We do not believe that the change in quarter ending dates had a material impact on the financial results for the quarter and two quarters ended February 28, 2017. During January 2016, we fully launched the All Access Pass (AAP) offering in all of our regional sales offices that serve the United States and Canada.The All Access Pass allows our clients to purchase access to a broad base of intellectual property through an electronic portal over a specified period.Since its introduction in the first quarter of fiscal 2016, AAP amounts invoiced have grown steadily on a year-over-year basis, from $0.4 million in the first quarter of fiscal 2016 to $5.0 million in the first quarter of fiscal 2017, and from $3.1 million in the second quarter of fiscal 2016 to $7.8 million in the second quarter of fiscal 2017, a 154 percent increase.We believe that the transition to the All Access Pass will provide significant future benefits to us as the average client sales size is expected to increase, the ability to reach additional customers improves, and clients realize greater value to their organizations through access to expanded content and purchase additional services and training materials.We also continue to invest in the AAP offering, and we are currently translating the core content into 16 languages, which is expected to be completed and launched in late fiscal 2017.We believe that a broad range of clients, from large multi-national organizations to smaller organizations served by our international direct offices or licensee partners, will be able to leverage the benefits of the AAP offering in their organizations. However, the change to the AAP-driven business model has required a transition both operationally, as our sales force adapts its sales strategy, and from an accounting point of view.Operationally, the AAP sales cycle is typically longer than previous transactional type sales for revenues such as facilitator and onsite contracts.We believe this change reflects the strategic 16 nature of the AAP sale and the need for additional executive approvals at our clients.During the first quarter of fiscal 2017, we decided to allow new AAP intellectual property agreements to receive updated content throughout the contracted period.Accordingly, we now defer substantially all AAP revenue at the inception of the agreement and recognize the revenue over the life of the corresponding contract.We expect that the transition to the AAP business model will continue to have a significant impact on our fiscal 2017 financial results as a higher percentage of the amount of AAP contracts invoiced during the year will be deferred, and as we work through the operational challenges associated with further establishing the AAP business model.We anticipate that the recognition of AAP deferred sales will benefit future periods and reduce seasonal revenue fluctuations. We have traditionally recognized the majority of our earnings during our third and fourth quarters of each fiscal year, and the first two quarters of each fiscal year are important quarters for us to make investments that establish the foundation for growth later in the fiscal year and in future periods.During the first two quarters of fiscal 2017, we opened three new direct sales offices in China, hired new client partners and additional Education practice coaches, and continued to develop and expand our All Access Pass offering.Our newly opened offices in China continue to meet our expectations, and we recognized $2.1 million of sales during the second quarter of fiscal 2017 and $5.1 million for the first half of fiscal 2017.The transition of our China operations from a licensee partner to a direct office has gone well, and we expect continued favorable performance from these offices in the future.We continue to expand our sales force and hired new client partners and Education practice coaches near the end of the fourth quarter of fiscal 2016 and in the first two quarters of fiscal 2017.As these new sales personnel ramp, we anticipate that they will favorably impact our expected fiscal 2017 sales.During the first two quarters of fiscal 2017, we also invested significant capital to develop and expand our AAP offering, including amounts to translate AAP offerings into additional languages and to introduce new content. Our financial results for the quarter ended February 28, 2017 were affected by a number of factors, which are described in further detail throughout this discussion and analysis.The following is a summary of key financial results for the quarter ended February 28, 2017: · Sales – Our net sales for the quarter ended February 28, 2017 totaled $42.2 million compared with $45.3 million in the second quarter of the prior year.As mentioned, our new sales offices in China recognized $2.1 million in sales, and Education practice revenues grew $1.0 million, or 15 percent, compared with the prior year.These increases were offset by 1) increased AAP deferred revenues, which are initially deferred and recognized over the lives of the underlying contracts; 2) a $2.3 million decrease in domestic sales office revenues resulting from the transition to the AAP business model and less onsite delivery revenues; 3) a $1.6 million decrease in Sales Performance practice revenues resulting primarily from fewer new contracts and a shift in the contracting period for several large potential contracts; and 4) a $0.9 million decrease in international licensee royalty revenues as the Company’s China licensee was converted to a direct office ($0.6 million of royalty revenues in the second quarter of fiscal 2016) and certain other licensee partners’ sales declined. · Cost of Sales/Gross Profit – Our cost of goods sold was $14.2 million in the second quarter of fiscal 2017, compared with $15.4 million in the second quarter of fiscal 2016.Gross profit for the quarter ended February 28, 2017 was $28.0 million compared with $29.9 million in the quarter ended February 27, 2016, and decreased primarily due to lower sales as described above.Our consolidated gross margin, which is gross profit as a percentage of sales, increased slightly to 66.4 percent compared with 65.9 percent in the prior year. · Operating Expenses – Our operating expenses in the second quarter increased by $2.4 million compared with the second quarter of fiscal 2016, which was primarily due to a $1.4 million increase in selling, general, and administrative (SG&A) expenses and $1.5 million of expense related to the termination of a profit-sharing contract with an international licensee.Increased SG&A expenses were primarily due to hiring additional sales and sales-related personnel, opening new sales offices in China, and increased non-cash share-based compensation expense.These increases were partially offset by decreased contingent earn out liability costs and decreased amortization expense. 17 · Operating Loss and Net Loss – As the result of factors cited above, we recognized a $4.5 million loss from operations for the quarter ended February 28, 2017, compared with a $0.3 million loss from operations in the second quarter of the prior year.Net loss for the second quarter of fiscal 2017 was $3.3 million, or $(.24) per share, compared with a net loss of $0.5 million, or $(.03) per share, in the same quarter of fiscal 2016. Further details regarding these factors and their impact on our operating results and liquidity are provided throughout the following management’s discussion and analysis.The following table sets forth consolidated sales data by category and by our operating segments for the periods indicated (in thousands). Quarter Ended Two Quarters Ended February 28, February 27, Percent Change February 28, February 27, Percent Change Sales by Category: Training and consulting services $ $ (5
